MEMORANDUM **
Leticia Flores Ortega, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its decision dismissing her appeal from an immigration judge’s (“IJ”) order denying her cancellation of removal application. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
A motion to reconsider must be filed no later than 30 days after the final administrative decision. See 8 C.F.R. § 1003.2(b)(2). Flores Ortega filed her motion to reconsider on August 23, 2004, nearly seven months after the BIA issued its final decision. The BIA denied the motion on the sole basis that it was untimely, and Flores Ortega fails to challenge that determination. She has therefore waived the only issue before the court. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.